UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2162


In re:   PUBLIC-SECTOR SOLUTIONS, INC.,

                 Debtor,

----------------------

PUBLIC-SECTOR SOLUTIONS, INC.,

                 Debtor – Appellant,

           v.

HCG SOFTWARE, LLC,

                 Creditor – Appellee,

           and

GREENE & MARKLEY, P.C.; HUNT & ASSOCIATES, P.C.,

                 Creditors,

JOSEPH J. BELLINGER,

                 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-02368-JKB)


Submitted:   April 28, 2015                 Decided:   May 26, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Arthur G. Kahn, ALEXAKIS & KAHN, PLLC, Alexandria, Virginia, for
Appellant.    G. David Dean, COLE, SCHOTZ, MEISEL, FORMAN &
LEONARD, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Public-Sector Solutions, Inc., appeals the district court’s

order dismissing its appeal from the bankruptcy court’s order

entering relief on the involuntary Chapter 7 petition filed by

HCG Software, LLC.        We have reviewed the record included on

appeal, as well as the parties’ briefs, and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    Public-Sector Solutions, Inc. v. HCG Software, LLC., No.

1:14-cv-02368-JKB (D. Md. Sept. 24, 2014).              We    dispense      with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid in the decisional process.



                                                                     AFFIRMED




                                        3